Foley, S.
I hold that the executrix is not entitled to commissions on the unsold real estate. Section 285 of the Surrogate’s Court Act regulates the amount of commissions which may be allowed an executor. The recent amendments to the Decedent Estate Law (Laws of 1929, chap. 229) in no way affect the allowance of commissions to executors. (Matter of McCarthy, 145 Misc. 556.) For the management and collection of rents of the real property pursuant to section 13 of the Decedent Estate Law (as added by Laws of 1929, chap. 229, § 1), the executrix is amply compensated by an allowance of five per cent of the rents collected. (Surr. Ct. Act, § 285.) The existence of a power of sale, whether discretionary or mandatory, does not entitle an executor to commissions on unsold real estate. (Matter of Salomon, 252 N. Y. 381; Matter of Barker, 230 id. 364; Matter of Wanninger, 120 App. Div. 273; affd., 190 N. Y. 527.)
Submit decree on notice settling the account accordingly.